Citation Nr: 0610343	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  05-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to August 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and tinnitus.

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in June 2005, the 
appellant indicated that he wanted to have a hearing at the 
RO.  He subsequently submitted a statement in July 2005, 
wherein he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2005).


FINDINGS OF FACT

1.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

2.  Competent evidence of a nexus between the post service 
diagnosis of bilateral tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107; 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter.  In the April 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement furnished by the veteran in April 
2004, the veteran stated that on the morning of March 6, 
1946, he was exposed to big guns firing without warning while 
standing watch as a crew member on the USS Point Cruz, and 
that he currently has bilateral hearing loss and tinnitus as 
a result of the in-service noise exposure.  This establishes 
that the veteran is aware of the type of evidence necessary 
to substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained VA 
outpatient treatment reports from November 2003 and January 
2004.  The veteran attempted to obtain information from the 
National Personnel Records Center showing his "organization 
to which assigned" and the "name and location of hospital, 
dispensary or medical facility where treated."  The National 
Personnel Records Center responded by stating to the veteran 
that all service medical records were held by the VA.  VA has 
the service medical records, and thus there appears to be no 
outstanding service medical records to obtain.  VA also 
provided the veteran with an examination in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103(2005).

II.  Decision  

The veteran states that he was exposed to big guns firing 
without warning aboard ship in the Navy, and that he had 
hearing loss at the time he separated from service.  He also 
states that his tinnitus is a direct result of the activities 
he took part in during his active military service.  The 
service records revealed he served on several ships during 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  To prevail 
on the issue of service connection, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
Initially, the Board notes that in the May 2004 examination 
report, the examiner stated that the veteran's hearing loss 
was most likely caused by or the result of noise exposure, 
both occupational and recreational before and after the 
veteran's military service.  The available service medical 
records do not include an entrance examination.  Therefore, 
the Board finds that the veteran was entitled to the 
presumption of soundness upon entering service.  See 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
The issue before the Board is whether the bilateral hearing 
loss was incurred during service.

In the April 2004 statement furnished by the veteran, he 
stated he nenlisted in the Navy in 1945, and trained as a 
fireman and seaman.  He added that on the morning of March 6, 
1946, while standing watch as a crew member on the USS Point 
Cruz, big guns began firing without warning.  Here, the 
veteran alleges he had hearing loss as a result of no hearing 
protection when the guns were fired without warning.  While 
the veteran is competent to allege that he felt he had 
hearing trouble in service, the service medical records do 
not substantiate that allegation.  In fact, the August 1948 
separation examination shows that the veteran's hearing was 
15/15 with whispered and spoken voice.  

At a May 2004 VA examination, the veteran stated that after 
service, he worked as a builder and tester of diesel engines 
where he was exposed to loud noises.  He also indicated to 
the VA examiner that he participated in recreational hunting 
and shooting after being discharged from service.  The VA 
examination report shows the veteran has a current hearing 
loss "disability" for VA purposes.  See 38 C.F.R. § 3.385.  
Therefore, the issue before the Board is whether the current 
hearing loss disability is attributable to service.  

The evidence of record shows that the first time the veteran 
was treated for hearing loss was in 2003, which is many years 
after service.  Therefore, there is a lack of evidence of 
continuity of symptomatology following the veteran's 
discharge from service.

In a January 2004 outpatient treatment report, the examiner 
entered an assessment of, "Hearing loss is consistent with 
cochlear damage caused by military, occupational, and 
recreational noise exposure such as this patient reports."  
This opinion appears to be based on history by the veteran.  
In May 2004, the same examiner reviewed the claims file and 
noted the veteran had "normal hearing sensitivity 
bilaterally" upon separation from service in August 1948.  
The examiner concluded in the May 2004 examination report 
that the veteran's hearing loss "is most likely caused by or 
the result of noise exposure, both occupational and 
recreational before and after the veteran's military service, 
rather than noise exposure during the veteran's military 
service."  Therefore, the VA examiner changed his opinion 
once he had an opportunity to review the service medical 
records.  The Board accords more probative value to this 
opinion as a result of it being based upon a review of the 
claims file.

While the veteran is competent to allege that he felt he had 
problems hearing in service, he is not competent to attribute 
the current bilateral hearing loss disability to his service, 
as that would require a medical opinion.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, and no 
evidence of continuity of symptomatology of hearing loss from 
the time he separated from service until the first objective 
showing of hearing loss in 2003.  Further, the more probative 
evidence fails to show that the veteran's hearing loss is due 
to service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for bilateral hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  As stated above, 
the veteran is competent to allege that he noticed ringing in 
the ears while in service, but there are no complaints of 
ringing of the ears during service or many years thereafter.  
Even though there have been intermittent complaints of 
ringing of the ears by the veteran, the complaints are overly 
remote to service to be dispositive of it being incurred in 
service.  Additionally, the veteran has not been diagnosed 
with tinnitus by a medical professional.  Therefore, the 
veteran has not brought forth competent evidence from a 
medical professional of a "disability" and service 
connection cannot be granted for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

However, assuming without deciding that the veteran has 
tinnitus following his discharge from service, he has not 
brought forth competent evidence that the tinnitus is related 
to his service.  The Board finds that the preponderance of 
the evidence is against a finding of the veteran having 
tinnitus while in service or immediately thereafter as a 
result of service.  The veteran has specifically denied 
having tinnitus on several occasions.  He did not claim 
tinnitus on his original claim in April 2004.  The outpatient 
treatment evaluation in January 2004 and the VA examination 
in May 2004 stated that the veteran denied having ringing of 
the ears.  Even though the veteran stated in April 2004 via 
telephone conversation that he had ringing in the ears and 
again in July 2004, there is no medical evidence of record 
showing a current diagnosis of tinnitus.  The veteran is not 
competent to provide a nexus between tinnitus and service, as 
the evidence does not show that he has the requisite 
knowledge of medical principles that would permit him to 
render opinions regarding matters involving medical diagnoses 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, tinnitus cannot be related to 
acoustic trauma in military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


